PER CURIAM.
Appellant plaintiff seeks review of the amount of a final judgment entered in its favor on a complaint for an open account, *493account stated and for goods supplied and delivered contending the insufficiency of the evidence to sustain the trial court’s grant of a set-off to the appellee-defend-ant.
We have carefully considered the briefs and arguments of counsel, and based upon the record as it appears before us1 we have concluded that the appellant has failed to demonstrate reversible error on the part of the trial judge. Therefore, the final judgment appealed from is hereby affirmed in all respects.
Affirmed.

. It appears that due to the loss of the transcribed notes of the reporter, one portion of the testimony in this cause is presented to us by means of a trial court order restructuring the events that took place at the hearing. Rushing v. State, Fla.App.1970, 233 So.2d 137.